Citation Nr: 9900004	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  96-45 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By rating decision in December 1994, the RO 
established service connection for post-traumatic stress 
disorder (PTSD) and assigned a noncompensable (0 percent) 
disability rating, effective September 30, 1993.  A notice of 
disagreement as to the rating was received in April 1995.  A 
statement of the case was issued in April 1995, and 
correspondence received in May 1995 was accepted as a timely 
substantive appeal.  By rating decision in June 1995, the RO 
increased the evaluation to 10 percent effective from 
September 30, 1993.  In an August 1993 rating decision, the 
rating was increased to 30 percent effective from September 
30, 1993.  However, these increases subsequent to the initial 
rating action did not constitute a full grant of the benefit 
sought, and the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

By rating decision in April 1996, the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
A notice of disagreement was received in December 1996, and a 
statement of the case was issued the following month.  A 
substantive appeal on the TDIU issue was received in February 
1997.  In view of the following decision of the Board, the 
appeal on the TDIU issue becomes moot.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veterans 
PTSD is more severe than his current evaluation reflects.  It 
is also contended that a total rating based on individual 
unemployability is warranted as his PTSD renders the veteran 
unable to maintain any type of gainful and substantial 
employment.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that with resolution of 
reasonable doubt in the veterans favor, entitlement to a 
disability rating of 100 percent for the veterans service-
connected PTSD is warranted.


FINDINGS OF FACT

1.  The veteran was discharged from service in May 1970; his 
claim for entitlement to service connection for PTSD was 
received on September 30, 1993. 

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether his service-
connected PTSD rendered him demonstrably unable to obtain or 
retain employment as of September 30, 1993. 
 

CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
PTSD as of September 30, 1993, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that in November 1998, 
subsequent to the veterans case being transferred to the 
Board, a letter from the veteran was received at the Board.  
To the extent that this letter may constitute pertinent 
evidence, it has not been considered by the RO and the 
veteran has not waived his right to preliminary review by the 
RO.  See 38 C.F.R. § 20.1304(c).  However, no action is 
necessary in view of the following decision. 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, after 
reviewing the evidence which includes various VA outpatient, 
hospital and examination reports, as well as Social Security 
records, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

A review of the December 1994 rating decision from which the 
increased rating appeal arises reveals that the RO determined 
that service connection was warranted for the veterans PTSD, 
but not for substance abuse and an anti-social personality 
disorder.  In reviewing the numerous medical records dated 
from 1993 to the present, it appears that the underlying 
dilemma for medical personnel has been to differentiate 
symptoms due to the veteran's PTSD as opposed to substance 
abuse and the personality disorder.  For example, various VA 
Stress Recovery Treatment Program (SRTP) records, Substance 
Abuse Counselors progress notes, PTSD Clinical Team (PCT) 
records, PTSD group therapy notes, Substance Abuse Treatment 
Unit (SATU) records, and PTSD treatment summaries, dated 
between 1993 and 1998 show ongoing treatment for PTSD 
symptomatology as well as alcohol and drug abuse.  During 
this time, he was placed on several medications for control 
of his symptoms.  Various other records show a history of 
fighting, other anti-social behavior and a lack or motivation 
towards finding employment. 

On the other hand, VA hospital reports, dated in October 
1993, May 1994, February 1996, January 1997 and August 1998, 
show hospitalization primarily for the veterans PTSD, and 
Global Assessment of Functioning (GAF) scores ranging between 
40 and 55 were reported.  Of particular note, the February 
1996 hospital report states that the veterans PTSD and major 
depression rendered him completely unemployable.  VA 
examinations during the pertinent time frame showed various 
psychiatric symptoms which were more severe on some occasions 
than others.  However, all such examination reports showed 
diminished psychological, social and occupational functioning 
as represented by GAF scores of around 50.  A letter from a 
VA counseling psychologist, dated in April 1998, shows that 
the psychologist stated that the veterans work history had 
been suspect since his separation from service, and that 
he was not feasible for a program of vocational services 
because of the severity and duration of his service-connected 
disability.

A VA examination report, dated in June 1998, shows that the 
veteran was reportedly taking Trazedone, Prozac and Valium 
for his PTSD symptomatology.  He reported that he had worked 
as a roofer until 1993, at which time he had to quit due to 
carpal tunnel syndrome.  He stated that he then worked at a 
maintenance job for about two months, but that he lost his 
job due to anger.  He stated that he had not worked since 
1993, other than to occasionally collect objects which had 
been thrown out so that he could resell them.  He reported 
that his symptoms included nightmares, hypervigilance, 
difficulty sleeping, poor concentration, irritability, anger, 
social isolation, psychomotor retardation and depression.  On 
examination, his affect was very flat and his speech was 
monotone.  He reported a severely depressed mood.  He denied 
auditory or visual hallucinations or thought problems.  There 
was no evidence of a formal thought disorder or psychosis.  
The veteran was alert and oriented times three.  He could 
remember two out of three objects after three minutes, and he 
could subtract three serially from 20 with one mistake.  He 
could do abstract proverb interpretations appropriately.  He 
denied any current homicidal or suicidal ideation.  The Axis 
I diagnoses were PTSD, major depression secondary to PTSD, 
and history of polysubstance abuse.  The GAF score was 40.  
Significantly, the examiner indicated that the veterans 
major depression was related to his PTSD, and that his GAF 
score was limited to these two psychiatric disorders.  The 
examiner further stated that the veterans GAF score 
reflected major impairment in several areas, including an 
inability to work.  

Also included in the claims file are records from the Social 
Security Administration (SSA) showing that in about October 
1996, the veteran was determined to be disabled as of 
December 30, 1993.  His primary diagnosis was major 
depression.  There was no secondary diagnosis, although PTSD 
is noted in the body of the body of a psychiatric review.  
The SSAs supporting medical evidence consists of a 
psychiatric review and some of the VA medical records 
previously described.

At his personal hearing in May 1998, the veteran reported 
that he went to the hospital two to three times per year for 
PTSD treatment, and that he received weekly outpatient 
treatment.  He stated that he had tried to commit suicide on 
two occasions, most recently in January 1998.  He stated that 
he had virtually no social life.

In its rating decision of August 1995, the RO assigned the 
veterans psychiatric disorder a 30 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the criteria 
in effect prior to November 7, 1996.  Under such criteria, a 
30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating for PTSD 
is warranted where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994). 

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 FR 52695, Oct. 8, 1996.  Under the 
circumstances, the veterans increased rating claim is to be 
reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); White v. 
Derwinski, 1 Vet.App. 519, 521 (1991).  

After reviewing the totality of the evidence, the Board finds 
that a 100 percent evaluation is warranted for the veterans 
PTSD under the old rating criteria.  The evidence, primarily 
dated in 1993 and 1994, which indicates that the veterans 
poor work history is related to several factors apart from 
his service-connected disorder is, in the Boards view, in a 
state of balance with other medical evidence which suggests 
that the veterans psychiatric symptomatology cannot be 
readily differentiated.  The Board finds it significant that 
VA medical examiners and vocational personnel seem to feel 
that the veterans PTSD is of such severity as to render him 
essentially unable to obtain or retain employment.  In 
particular, review of the VA hospital report, dated in 
February 1996, the SSAs determination, dated in October 
1996, the VA PTSD treatment summary, dated in December 
1996, the VA counseling psychologists letter, dated in April 
1998, and the VA examination report, dated in June 1998, 
suggests that several medical examiners felt that the veteran 
was unemployable due to his PTSD and/or major depression (the 
veterans depression was linked to his PTSD by a VA examiner 
in June 1998).  The Board further notes that the conclusions 
in these documents are supported by the other medical 
evidence of record.  In general, this evidence shows that the 
veteran has been receiving ongoing weekly group treatment and 
monthly private sessions for his PTSD for several years, and 
that he was most recently hospitalized for his PTSD on two 
occasions in 1997.  In particular, VA outpatient PTSD 
treatment summaries, dated in March and May of 1998, both 
contain diagnoses that describe the veterans PTSD as severe.  
It is also apparent to the Board that the veteran has been 
taking two to three medications for the control of his PTSD 
symptomatology for several years.  In addition, there is an 
(uncorroborated) report of a recent suicide attempt in about 
August 1997, and there are reports flashbacks that are 
accompanied by a loss of contact with reality.  In other 
words, the Board finds that the pertinent evidence is in a 
state of equipoise as to the question of whether one of the 
independent bases for assigning a 100 percent rating under 
the 1996 rating criteria has been established.  Under such 
circumstances, the benefit of the doubt is awarded to the 
veteran.  38 U.S.C.A. § 5107(b).  

In reaching this decision, the Board has considered the 
evidence which shows that the veteran has a long-standing 
history of alcohol and drug abuse reportedly dating back to 
at least 1970, that he may have a personality disorder, and 
that there is mixed evidence as to whether the veteran is 
currently using drugs.  However, the Board is unable to find 
any clear medical evidence in the claims file which could 
serve as a basis for distinguishing the effects of any drug 
abuse, alcohol abuse or personality disorder from the 
veterans PTSD.  Accordingly, the Board has not attempted to 
dissociate the effects of any alcohol abuse, drug abuse, or 
personality disorder from the impairment due to PTSD.

Finally, the Board finds that the evidence is also in a state 
of balance as to when the veteran became demonstrably unable 
to obtain or retain employment.  Noting that a number of the 
medical records (while somewhat inconsistent in this regard) 
as well as the veteran himself appear to report that the 
veteran has been unable to obtain or retain employment since 
1992 or 1993.  The Board does note that while not 
controlling, the Social Security Administration has 
apparently found that the veterans disability began in late 
1993.  Given the fact that the veterans claim was received 
by the VA on September 30, 1993, and with reasonable doubt 
resolved in the veterans favor, the record should be viewed 
as showing that he met the criteria for a 100 percent rating 
as of the date of his claim.  See 38 C.F.R. § 3.400(b)(2)(I).  
Since the veterans TDIU claim was not received until 1996, 
the Boards finding that the requirements for a 100 percent 
schedular rating were met as of September 30, 1993, renders 
the appeal on the TDIU claim moot.  


ORDER
 
Entitlement to a 100 percent evaluation for the veterans 
service-connected post-traumatic stress disorder effective 
from September 30, 1993, is warranted.  The appeal is granted 
to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
